Exhibit 10.4


SEPARATION AGREEMENT AND GENERAL RELEASE




 This is a Separation Agreement and General Release (referred to as "Agreement")
entered into this ____ day of ____________, 2005, by and between J. Patrick
Mulcahy (referred to as "MR. MULCAHY") and Energizer Holdings, Inc. (referred to
as "ENERGIZER" and as defined at Paragraph 12).


 WHEREAS, MR. MULCAHY is an employee of ENERGIZER in a key leadership and
strategic position; and


 WHEREAS, MR. MULCAHY has indicated his interest in retiring; and


 WHEREAS, MR. MULCAHY and ENERGIZER are amicably concluding their employment
relationship and wish to enter into this Agreement; and


 WHEREAS, ENERGIZER’s Board of Directors has approved the terms of the
Agreement.


 NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
considerations contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


 1.   MR. MULCAHY and ENERGIZER agree that at the conclusion of business on
January 25, 2005, MR. MULCAHY will resign from employment as Chief Executive
Officer with ENERGIZER and will be removed from ENERGIZER’s payroll on January
31, 2005. MR. MULCAHY will continue to satisfactorily perform his duties as
ENERGIZER’s Chief Executive Officer through the end of business on January 25,
2005.


2.   ENERGIZER agrees:
 
 a.    To pay MR. MULCAHY any 2005 contingent bonus to which he would have been
entitled under the 2004 Executive Bonus Program had he remained an employee of
ENERGIZER through 2005. Such 2005 contingent bonus, if any, will be paid to MR.
MULCAHY in November 2005.
 
      b.        As soon as administratively feasible after MR. MULCAHY’s receipt
of any such 2005 contingent bonus, MR. MULCAHY’s pension benefit under the
Energizer Holdings, Inc. Supplemental Executive Retirement Plan (“SERP”) will be
recalculated to include any such 2005 contingent bonus in MR. MULCAHY’s 2004
earnings for SERP benefit calculation purposes. As soon as administratively
feasible, MR. MULCAHY’s recalculated SERP benefit will be paid to him on a
prospective basis.
 
 c.    During MR. MULCAHY’s period of service on the Board of Directors of
Energizer Holdings, Inc., to provide MR. MULCAHY with satisfactory office space,
computer and telephone access, and access to administrative support personnel.
  
 
 3.   The promises and payments contained in Paragraph 2, above, are in addition
to any wages or other benefits to which MR. MULCAHY already is entitled because
of his work for ENERGIZER. MR. MULCAHY agrees to accept the promises and terms
in Paragraph 2 above, in consideration for the settlement, waiver and release
and discharge of any and all claims or actions against ENERGIZER arising under
any federal, state, or local statute, law, or regulation pertaining to
employment discrimination on the basis of sex, race, color, religion, creed,
national origin, age, mental or physical disability, marital status, veteran’s
status, or any other reason established by law, including any claim of actual or
constructive wrongful discharge.


 4.   MR. MULCAHY agrees:


     a.    To release, settle and forever discharge ENERGIZER, including its
agents and employees, from any and all claims, causes of action, rights,
demands, debts, or damages of whatever nature, whether or not MR. MULCAHY
currently knows of them, which might have arisen from MR. MULCAHY’s employment
with and termination from ENERGIZER and which may be brought by MR. MULCAHY or
another person or agency on MR. MULCAHY’s behalf. This includes, but is not
limited to, all claims of discrimination which MR. MULCAHY may have arising out
of any violation of any local, state or federal law, regulation or executive
order, including all claims under the Age Discrimination in Employment Act,
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Americans with Disabilities Act, the Family Medical Leave Act, the Occupational
Safety and Health Act, the Fair Labor Standards Act, the Rehabilitation Act, the
Employee Retirement Income Security Act, the Consolidated Omnibus Budget
Reconciliation Act, as well as any claim, right or cause of action under the
Missouri Revised Statutes including, but not limited to, Workers’ Compensation
Retaliation § 287.780, the Service Letter Statute § 290.140, the Missouri Human
Rights Act § 213.010 et seq., actions at common law, in contract or tort, all
claims for last wages, seniority, reinstatement, attorneys’ fees, costs, and
actual compensatory and punitive damages. Provided, however, that MR. MULCAHY
shall retain and have specifically excluded from this release any claims he may
have against ENERGIZER as identified in paragraph 7 below.
 


     b.    Not to file any charge or claim of discrimination against ENERGIZER
with any local, state, or federal agency including but not limited to the
Missouri Commission on Human Rights, the Equal Employment Opportunity
Commission, and any comparable agency.
 


 
    c.    By December 31, 2005, to return to ENERGIZER all memoranda, notes,
plans, programs, records, reports, and other documentation (and copies thereof)
relating to the business of ENERGIZER which MR. MULCAHY possesses, including,
but not limited to, computer hardware, software, data, disks, draft books,
memoranda, notes, plans, programs, records, reports, and other documentation
(and copies thereof) relating to ENERGIZER, office equipment and supplies,
credit cards, cash advances, and, if applicable, any outstanding final expense
report.
 


 
     d.    In exchange for a reasonable hourly rate based on MR. MULCAHY’s base
monthly salary in 2005, to assist ENERGIZER as requested in preparation for
trial, including but not limited to review of records and files, attendance at
and review of depositions, attendance at conferences with counsel, attendance at
trial and assistance with post trial and appeal.
 


 
5.    ENERGIZER releases, settles, and forever discharges MR. MULCAHY from any
and all claims, causes of action, rights, demands, debts, or damages of whatever
nature, whether or not ENERGIZER currently knows of them, which might have
arisen from MR. MULCAHY’s actions or omissions within the scope of his duties
during his employment with ENERGIZER and which may be brought by ENERGIZER or
anyone on ENERGIZER’s behalf. This includes but is not limited to, any claim
ENERGIZER might raise under contract or tort law and also includes any claims
arising under federal, state, and/or local laws regulating employment.


 6.    In the event that MR. MULCAHY brings a cause of action or files a charge
against ENERGIZER in violation of Paragraph 4 of this Agreement, MR. MULCAHY
understands and agrees to place in an escrow account an amount equal to any
settlement or separation payment paid to MR. MULCAHY pursuant to this Agreement
while said cause of action is in litigation. If a court of competent
jurisdiction determines that MR. MULCAHY should not have brought such a cause of
action because it is without merit and/or preempted by MR. MULCAHY’s promises in
this Agreement, then MR. MULCAHY shall repay to ENERGIZER any settlement or
separation payment being held in the escrow account and attorneys fees incurred
by ENERGIZER defending its actions and this Agreement, in addition to any other
damages the court may deem proper. Further, MR. MULCAHY agrees to waive any
legal or equitable claims for monetary compensation or damages incident to any
such cause of action or charge.


 7.    This Agreement shall not affect MR. MULCAHY’s right to raise any claims
based on any Social Security, Workers' Compensation, or unemployment
compensation laws, or claim for benefits under any employee pension or welfare
benefit plan or program of ENERGIZER, now or in the future. Such ENERGIZER
employee pension or welfare benefit plans or programs shall include, but not be
limited to, the Energizer Holdings, Inc. Retirement Plan, the Energizer
Holdings, Inc. Supplemental Executive Retirement Plan, the Energizer Holdings,
Inc. Deferred Compensation Plan, the Energizer Holdings, Inc. Savings Investment
Plan, the Energizer Holdings, Inc. Executive Savings Investment Plan, the
Energizer Holdings, Inc. Executive Life and Health Plans, retiree benefits under
the Energizer Holdings, Inc. Medical Plan, and any grant of options or
restricted stock pursuant to the Energizer Holdings, Inc. 2000 Incentive Stock
Plan.


 8.    MR. MULCAHY agrees not to talk about, write about, or otherwise disclose
the existence of this Agreement, the terms of this Agreement, or any fact
concerning its negotiation, execution, or implementation to any person, firm, or
corporation, other than MR. MULCAHY’s spouse, financial advisor, Employee
Benefits Plan representative, or attorney, unless MR. MULCAHY is required to do
so by federal, state, or local law, or by a court of competent jurisdiction. If
MR. MULCAHY discloses the terms of this Agreement to MR. MULCAHY’s spouse,
financial advisor or attorney, MR. MULCAHY shall advise that confidentiality is
an essential part of this Agreement and advise each that they are bound by the
confidentiality clause.


 9.    This Agreement is intended to finally and fully conclude the employment
relationship between MR. MULCAHY and ENERGIZER and may be amended only by a
writing signed by the parties hereto. This Agreement shall not be interpreted as
an admission by either MR. MULCAHY or ENERGIZER of any wrongdoing or any
violation of federal, state or local law, regulation, or ordinance. ENERGIZER
specifically denies that it, or its employees, supervisors, representatives, or
agents, has ever committed any wrongdoing whatsoever against MR. MULCAHY.


 10.    In the event that any provision of the Agreement shall be held to be
invalid or unenforceable for any reason whatsoever, it is agreed such invalidity
or unenforceability shall not affect any other provision of this Agreement and
the remaining covenants, restrictions and provisions hereof shall remain in full
force and effect, and any court of competent jurisdiction may so modify the
objectionable provision as to make it valid, reasonable and enforceable.


 11.    This Agreement will be governed by the internal law of the State of
Missouri and not the law of conflicts. Any lawsuit concerning the rights and
obligations created by, or the enforceability of, this Agreement may be brought
only in the United States District Court for the Eastern District of Missouri
or, in the event such court lacks jurisdiction, in the Missouri State Court in
St. Louis County, Missouri. The Parties waive the right to a jury trial in any
such lawsuit.


 12.    For purposes of this Agreement, the term "ENERGIZER" shall include
Energizer Holdings, Inc., Eveready Battery Company, Inc., Schick Manufacturing,
Inc., all subsidiary and affiliated companies, predecessors, successors, and
assigns of the aforementioned, and all past, present, and future officers,
directors, agents, representatives, stockholders and employees of any of the
foregoing.


 13.    MR. MULCAHY expressly acknowledges that ENERGIZER has given him at least
twenty-one (21) days to consider this Agreement as originally presented and that
ENERGIZER also has given him the opportunity to discuss all aspects of this
Agreement with an attorney before signing this Agreement. MR. MULCAHY states
that he has discussed this Separation Agreement and General Release or, in the
alternative, has freely elected to waive any remaining part of the twenty-one
(21) days and any further opportunity to discuss this Agreement with an attorney
before signing it.


 14.    MR. MULCAHY may revoke his acceptance within seven (7) days after
signing this Agreement. MR. MULCAHY’s notice of revocation must be given to
ENERGIZER’s Human Resources Department in writing within seven (7) days after
signing this Agreement. If MR. MULCAHY does revoke this Agreement, neither MR.
MULCAHY nor ENERGIZER will be required to satisfy any of the terms of this
Agreement. If MR. MULCAHY has not revoked his acceptance, within seven (7) days
this Agreement's effectiveness will become final.


 15.    MR. MULCAHY ACKNOWLEDGES HE HAS READ THIS AGREMENT CONSISTING OF FIFTEEN
(15) NUMBERED PARAGRAPHS AND FIVE (5) PAGES, THAT THE ONLY CONSIDERATION FOR
SIGNING THIS AGREEMENT ARE THE TERMS STATED HEREIN, THAT NO OTHER PROMISE OR
AGREEMENT OF ANY KIND HAS BEEN MADE TO HIM BY ANY PERSON OR ENTITY WHATSOEVER TO
CAUSE HIM TO SIGN THIS AGREEMENT, THAT HE IS COMPETENT TO EXECUTE THIS
AGREEMENT, THAT HE FULLY UNDERSTANDS THE MEANING AND INTENT OF THIS AGREEMENT,
THAT HE HAS HAD AN ADEQUATE OPPORTUNITY TO DISCUSS THIS DOCUMENT WITH AN
ATTORNEY AND HAS DONE SO OR HAS VOLUNTARILY ELECTED NOT TO DO SO, AND THAT HE IS
VOLUNTARILY EXECUTING IT OF HIS OWN FREE WILL.






J. PATRICK MULCAHY             ENERGIZER HOLDINGS, INC.






____________________________        By:_________________________
 Peter J. Conrad
Vice President, Human Resources


Date:________________________        Date:_______________________




Witness:_____________________


Date:________________________
